Citation Nr: 0738976	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral arthritis 
of the wrists.

3.  Entitlement to nonservice-connected (NSC) pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas in which service connection for PTSD and 
bilateral arthritis was denied, and in which entitlement to 
NSC pension was denied.

This case was before the Board in March 2007, at which time 
claims for service connection for a bilateral lung condition, 
depression, anxiety, headaches secondary to sinusitis, 
bilateral hearing loss, and tinnitus were denied.  The 
remaining claims, for service connection for PTSD, bilateral 
arthritis, and nonservice-connected pension were remanded for 
further development.  The requested development has been 
completed, in part, and the case is now again before the 
Board.

Concerning the claim for bilateral arthritis, the Board 
observed in its March 2007 decision that the only diagnosis 
of arthritis presented in the medical evidence was a 
diagnosis of right wrist arthritis.  The May 2007 VA 
examination report shows the veteran averred the same 
complaints with his left and right wrist.  The record 
presents no other diagnoses of arthritis.  Based on the 
evidence of record, and the veteran's complaints, the issue 
has thus been recharacterized as a claim for service 
connection for bilateral arthritis of the wrists, as 
reflected on the front page of this decision.

This case has been advanced on the docket, pursuant to the 
veteran's request in December 2006.

The issue of entitlement to NSC pension addressed in the 
REMAND portion of the decision below is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the medical evidence is against a 
finding that the veteran has a current diagnosis of PTSD.

The preponderance of the medical evidence is against a 
finding that the veteran has a current diagnosis of arthritis 
of the bilateral wrists.

The preponderance of the medical evidence demonstrates that 
the manifested right wrist weakness and ganglion cyst is not 
the result of active service.


CONCLUSIONS OF LAW

1. PTSD was not incurred as the result of active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102, 3.303, 3.304(f) (2006).

2. Bilateral arthritis of the wrists was not incurred as the 
result of active service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2006).

3.  Bilateral right wrist weakness and ganglion cyst was not 
incurred as the result of active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
September 2004 letter. Subsequent additional notice, 
including that concerning the laws regarding degrees of 
disability or effective dates for any grant of service 
connection was provided in March 2006, and in April 2007 
following the March 2007 Board remand. While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process. The claim was subsequently readjudicated following 
the provision of notice, including in a June 2007 
supplemental statement of the case. The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board. All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II. Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999). 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f). 

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records do show that the veteran sustained 
injury to his hand.  In 1967 and 1969, respectively, he 
sustained laceration to his right index finger and his right 
palm near his thumb.  In 1969, he fractured the right fifth 
distal metatarsal with medial displacement in a fall.  
Reports of medical history and examination at entrance into 
and discharge from active service, however, reflect no 
defects, diagnoses, abnormalities or other findings 
concerning his right hand and, similarly, no psychiatric 
defects, diagnoses, abnormalities or other findings.  

VA examinations conducted in September 2004 demonstrate that 
the veteran was diagnosed with right wrist arthritis with 
scapholunate instability and with PTSD.  However, clinical 
test results showed a deformity of the fifth metacarpal, 
probably the result of an old healed fracture, and deformity 
of the distal tuft of the thumb, also probably the result of 
prior injury, but an otherwise normal right hand.  The VA 
examination for PTSD gave no opinion as to the etiology of 
the diagnosed psychiatric condition, although the examiner 
appeared to base his findings on the veteran's report of 
inservice stressors.  

The case was remanded in March 2007 for additional 
examination to clarify the diagnoses, and to obtain opinions 
as to etiology for the diagnosed conditions.

In May 2007, the veteran underwent additional VA 
neuropsychiatric and orthopedic examinations.  Both examiners 
noted they had reviewed the veteran's claims file and 
electronic medical records.

The neuropsychiatric examination reflects a diagnosis of 
anxiety disorder, not otherwise specified and adjustment 
disorder with depressed mood.  The examiner opined that while 
the veteran met the stressor criterion for PTSD, he did not 
meet the full criteria for PTSD.  Therefore, PTSD could not 
be diagnosed.  The diagnosed anxiety disorder, however, was 
found to be the result of the veteran's active service.  

The orthopedic examination reflects a diagnosis of normal 
right and left wrist, as evidenced by normal X-rays and 
physical examination.  The veteran complained of bilateral 
wrist weakness, and did evidence a small ganglion cyst.  
However, the examiner opined specifically that these 
manifestations were the result of the veteran's age.  In 
summary, the examiner diagnosed normal wrists, bilaterally, 
and opined that any wrist problem the veteran had is not due 
to any injury that he sustained during active service.

It is noted that the veteran is separately service-connected 
for anxiety disorder, not otherwise specified, and the 
residuals of right 5th metacarpal fracture.  Service 
connection for depression was previously denied by a March 
2007 Board decision, which the veteran did not appeal.

The May 2007 VA examinations and opinions were formed with 
review of the veteran's claims to include the previous, 
September 2004, VA examination reports, VA clinical medical 
records, VA treatment records, and the veteran's service 
medical records, as well as examination of the veteran.  As 
such, the findings reflected in the May 2007 report are of 
greater probative value than the findings reflected in the 
September 2004 report-including the diagnoses of PTSD and 
arthritis which the examiners, in May 2007, found not to be 
supported by the clinical medical evidence.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The medical evidence presents no other no diagnoses of PTSD 
or of a bilateral wrist disability, including arthritis, 
which have been found to be causally related to the veteran's 
active service, or opinions or findings etiologically linking 
the averred bilateral wrist weakness and diagnosed right 
ganglion cyst to active service.

Rather, the earliest medical evidence of record showing a 
clinical finding of abnormality in the right wrist (other 
than the residuals of 5th metacarpal fracture) is dated in 
2003, almost 34 years following the veteran's discharge from 
active service and well beyond the one-year presumptive 
period. Such a lapse of time weighs heavily against the 
veteran's claim.  See Maxson v. Gober, 230 F.3rd  1330, 1333 
(Fed. Cir. 2000).

As the veteran has not been found to evidence current PTSD, 
right wrist arthritis or left wrist disabilities, the 
preponderance of the evidence is against service connection 
for the claimed PTSD and bilateral arthritis. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("in the absence of 
proof of a present disability, there can be no valid claim").

In addition, as the medical evidence does not support a 
finding that the veteran's diagnosed right wrist abnormality 
of weakness and ganglion cyst is the etiological result of 
the veteran's active service, the preponderance of the 
evidence is against service connection for a right wrist 
disability (other than the residuals of 5th metacarpal 
fracture). See Pond, supra, and Hickson, supra.

Where as here, the determinative issue involves a medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran is not 
competent to offer an opinion as to a medical diagnosis or to 
causation, consequently his statements to the extent that he 
has PTSD and bilateral wrist arthritis that are related to 
active service cannot constitute medical evidence. Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993). 

The preponderance of the evidence is against the claims for 
service connection for PTSD and bilateral wrist arthritis.  
The benefit-of- the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b) and service connection is not 
warranted.




ORDER

Service connection for PTSD is denied.

Service connection for bilateral arthritis of the wrists is 
denied.


REMAND

The veteran also seeks entitlement to NSC pension, and the 
Board finds that additional remand is necessary.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).

The March 2007 remand directed the RO to take all appropriate 
action to evaluate the veteran's service-connected and 
nonservice connected disabilities in order to evaluate the 
veteran's claim for NSC pension.

Review of the record reveals the veteran had a heart attack 
in January 2007.  Supporting documentation shows the veteran 
underwent left heart catheterization with coronary angiogram, 
angioplasty and stent placement.

No additional records have been obtained, and the veteran has 
not been afforded a VA cardiology examination to determine 
the nature and extent of residual disability, with an opinion 
as to his continuing unemployability, if any.

The evidence of record thus provides an inadequate basis to 
decide the veteran's claim for NSC pension.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified private 
and VA medical treatment records are 
obtained, including any and all treatment 
records from Christus Hospital-St. 
Elizabeth, in Beaumont, Texas and from VA 
Medical Centers (VAMC) Houston and 
Beaumont, Texas, and from any other VAMC 
the veteran identifies.  Obtain release 
for private medical records as indicated.  
Document negative responses, and inform 
the veteran so that he may make attempts 
to procure the records on his own.  

2.  Schedule the veteran for medical 
examinations by appropriate medical 
professionals to determine the nature and 
extent of all his nonservice connected 
and service-connected disabilities.  All 
indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be provided to the 
examiners in conjunction with the 
examinations.  

The examiners should provide opinions as 
to whether the veteran is unemployable.  
If he is found to be unemployable, they 
are requested to provide an opinion as to 
whether it is at least as likely as not 
that such unemployability is the result 
of his nonservice-connected versus his 
service-connected disabilities.  

All opinions expressed must be supported 
by complete rationale.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for NSC pension, 
including extraschedular considerations, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  As part of this 
analysis, consider whether the veteran 
meets the criteria for entitlement to a 
total disability rating for compensation 
purposes based on individual 
unemployability due to a service-
connected disability (TDIU), including 
extraschedular considerations.  If any 
decision remains adverse to the veteran, 
furnish him with a supplemental statement 
of the case and afford a reasonable 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


